UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4943


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CURTIS LEE WALL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:08-cr-00017-WO-1)


Submitted:    June 4, 2009                    Decided:   July 6, 2009


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Senior Litigator, Winston-Salem, North Carolina, for Appellant.
Terry Michael Meinecke, Angela Hewlett Miller, Assistant United
States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Curtis    Lee    Wall    pled    guilty     pursuant    to    a    written

conditional plea agreement *                to possession of ammunition by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (2006),

and was sentenced to 84 months in prison.                     Wall timely appealed.

                 Counsel    for    Wall    filed    a    brief   in    accordance         with

Anders v. California, 386 U.S. 738 (1967), acknowledging that

there are no meritorious grounds for appeal, but questioning

whether the district court erred by denying Wall’s motion for a

downward         departure        and    whether      the    imposed     sentence          was

reasonable.         Finding no reversible error, we affirm.

                 Wall contends the trial court erred by not granting

his   motion        for    downward       departure     based    on   Wall’s       mistaken

belief       that     a     convicted       felon       is   permitted        to    possess

ammunition.          A     district      court’s    refusal      to   depart       from   the

applicable guidelines range does not provide a basis for appeal

under       18   U.S.C.     § 3742       (2006)    “unless    the     court    failed      to


        *
        Wall preserved for appeal his claim that his prior
conviction was not for “a crime punishable by imprisonment for a
term exceeding a year,” as required by § 922(g)(1), because he
received a sentence of less than a year.       However, as Wall
acknowledged, this court has held that, under § 922(g)(1), we
look to the maximum possible sentence, not to the sentence
actually imposed, United States v. Jones, 195 F.3d 205, 207-08
(4th Cir. 1999); see also United States v. Harp, 406 F.3d 242,
246-47 (4th Cir. 2005) (reaffirming Jones holding after United
States v. Booker, 543 U.S. 220 (2005)).



                                              2
understand its authority to do so.”                          United States v. Brewer,

520 F.3d 367, 371 (4th Cir. 2008).                           Here, the court clearly

recognized        its       authority     to       depart    but    determined       that    a

downward departure was not warranted.                         Accordingly, this claim

is not cognizable on appeal.

             A     review       of      the    sentencing          transcript       and     the

presentence        report       reveals       no     error    in    sentencing.           When

determining a sentence, the district court must calculate the

appropriate advisory guidelines range and consider this range in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2006).      Gall v. United States, 552 U.S. 381,                             , 128 S. Ct.

586,   596       (2007).        Appellate          review     of   a     district    court’s

imposition       of     a    sentence,    “whether          inside,    just   outside,      or

significantly outside the [g]uidelines range,” is for abuse of

discretion.        128 S. Ct. at 591.               Sentences within the applicable

guidelines range may be presumed by the appellate court to be

reasonable.           United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).

             The district court followed the necessary procedural

steps in sentencing Wall, appropriately treating the sentencing

guidelines as advisory, properly calculating and considering the

applicable        guidelines         range,        performing       an    “individualized

assessment” of the § 3553(a) factors to the facts of the case,

and stating in open court the reasons for the sentence.                               United

                                               3
States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                             Wall’s

sentence, which is in the middle of the applicable guidelines

range    and    below       the      statutory          maximum    of       ten    years,       may    be

presumed       on   appeal        to   be    reasonable.               We    conclude         that    the

district   court         did    not     abuse       its       discretion          in    imposing      the

chosen sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                           This court

requires that counsel inform Wall, in writing, of the right to

petition   the       Supreme         Court     of       the    United       States       for    further

review.    If Wall requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move        in   this          court        for        leave        to     withdraw          from

representation.           Counsel=s motion must state that a copy thereof

was served on Wall.

               We dispense with oral argument because the facts and

legal    contentions           are     adequately             presented      in        the    materials

before    the       court    and       argument         would     not       aid    the       decisional

process.

                                                                                               AFFIRMED




                                                    4